Citation Nr: 0609154	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Adolph F. Spitta, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  He died in March 2002.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2005 for further development.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as hypotension due to cardiovascular shock and ventricular 
dysfunction.  

2.  At the time of the veteran's death, service connection 
was in effect for paralysis left ulnar nerve; residuals shell 
fragment wound left arm, injury muscle group VII; residuals 
of pleural cavity injury; intercostal neuritis; anxiety; 
hepatitis; scar right rectus, peritoneal adhesions; and 
pyuria.  

3.  Cardiovascular disease was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is cardiovascular disease otherwise related 
to the veteran's service or to a service-connected 
disability.

4.  An etiological relationship has not been demonstrated 
between the veteran's cardiovascular disease and a service-
connected disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disabilities did not 
contribute to his death in any manner.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Cardiovascular disease was not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2005). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claim for service connection in April 2002.  The RO 
issued VCAA notice in April 2002 (prior to the June 2002 
rating decision).  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, but there has been no notice of the 
types of evidence necessary to establish the effective date 
of such a claim.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
April 2002 in which it advised the appellant of what 
information and evidence is needed to substantiate her claim, 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Since the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died at 
the Southwest Texas Methodist Hospital on March 20, 2002, at 
the age of 78.  The immediate cause of death was recorded as 
hypotension due to cardiovascular shock and ventricular 
dysfunction.  No other diseases were noted on the death 
certificate.

At the time of the veteran's death, service connection was in 
effect for paralysis left ulnar nerve; residuals shell 
fragment wound left arm, injury muscle group VII; residuals 
of pleural cavity injury; intercostal neuritis; anxiety; 
hepatitis; scar right rectus, peritoneal adhesions; and 
pyuria.  Although not controlling for purposes of the 
appellant's appeal, the Board notes that service connection 
for hypertension was denied in August 1962.  

A review of the veteran's service medical records show 
details reports dealing with his combat-related wounds do not 
refer to any complaints or findings of cardiovascular 
disease, to include hypertension or hypotension.  The veteran 
sustained injuries as a result of grenade shrapnel.  The 
exploding grenade caused many of the injuries for which the 
veteran is service connected.  A report of an October 1944 
examination shows that the heart was reported to have normal 
rate and rhythm with no murmur; blood pressure was recorded 
as 118/78.  A September 1945 x-ray shows the heart to be 
within normal limits. 

Post service medical evidence includes a July 1962 medical 
report that indicates that the veteran sought treatment for 
hypertension in February 1961, after complaining if fatigue, 
vertigo, and nervousness.  There is no indication in this 
medical record that the hypertension was related to service.  
The veteran sought treatment for hypertension at a VA 
hospital in June 1961.  He stated that he had never been to a 
VA hospital before.  He reported that he was told that he had 
high blood pressure a couple of years ago.  The VA clinician 
diagnosed the veteran with hypertensive cardiovascular 
disease (treated and improved).  There were no indications 
that his cardiovascular disability was related to service.  

The veteran began treating with Dr. N.A.S. in March 2000.  He 
completed a report of past medical history in February 2000 
in which he indicated that he had high blood pressure, 
diabetes, high cholesterol, and heart disease.  He had an 
elevated blood pressure reading of 151/94 in November 2000; 
and another elevated blood pressure reading of 166/98 in 
September 2001.  However, most of his treatment (including 
hospitalization reports) concerned elevated liver function 
tests (LFTs) and abdominal pains.  There was no indication in 
the medical records that the cause of the veteran's death was 
related to service.  

In the appellant's May 2003 substantive appeal, the 
appellant's representative indicated that Dr. N.A.S. believed 
that the veteran's war injuries played a causative role in 
the veteran's death.  The RO sent a correspondence to Dr. 
N.A.S. in August 2005 in which it requested all findings and 
diagnoses regarding the cause of death.  Dr. N.A.S. failed to 
respond.  The RO apparently did a follow-up request and the 
appellant has been informed that no response was received.  

As noted earlier, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was hypotension due to cardiovascular shock 
and ventricular dysfunction.  The service medical records 
show no findings suggestive of any type of cardiovascular 
disease. There are no post service medical records that 
indicate that a cardiovascular disorder was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  

The post service medical records indicate that the veteran 
was diagnosed with high blood pressure in February 1961 (16 
years after service).  The veteran was service connected for 
numerous disabilities at the time of his death; but the Board 
notes that service connection for hypertension was 
specifically denied.  

The Board also notes that while the veteran was diagnosed 
with hypertension as early as February 1961, and he had 
elevated blood pressure readings in November 2000 and 
September 2001; the cause of the veteran's death is listed as 
hypotension.  It is unclear whether or not this is a 
misprint; but nonetheless, none of the post service medical 
records provide any indication that the veteran's 
hypertension, hypotension, or any cardiovascular disease was 
due to time spent in service, or his wartime injuries.  

The appellant had reported that one physician had told her 
that the veteran's death was somehow linked to his service-
connected disabilities.  However, efforts by VA to obtain 
supporting information from the physician identified by the 
appellant have been unsuccessful.  The competent evidence now 
of record does not in any manner suggest any relationship 
between the veteran's death and the various disabilities for 
which service connection was in effect.  

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


